DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 22, 23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0293395 to Porter in view of U.S. Patent Publication No. 2014/0157710 to Potter et al.
Regarding claim 4, Porter discloses a member for a building having a planar laminate with linear edge comprising a first facing layer (fig. 2: left 22) and a layer of foam (fig. 2: 21) and a second facing layer (fig. 2: right 22), the layers fastened to each other.  Porter discloses abutting end caps joined at the linear edge against the foam, but not as described in the claims.  Potter discloses an endcap on a panel, the end cap having a first and second flange (fig. 6: 14 and 22), a web (102), and forming a “C” shape, a first and second inclined fastener shelf (fig. 6: see recesses located at bottom right and left corners, which are inherently capable of securing screws 100).  The screws (100) are through the web (102) and are directed away from the planar laminate and inherently capable of going into and abutting planar enclosure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porter by using such an end cap as disclosed by Potter as a mere design choice and to better secure the panel in a more secure manner.
Regarding claim 5, as best understood, Porter in view of Potter does not disclose the flanges as canted inwardly.  However, Potter discloses an embodiment with inward flanges (fig. 6: 26b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porter by using inward flanges to better secure the panel to the end cap as an inward flange would provide more area of contact and more surface friction.
Regarding claim 6, Potter discloses an embodiment having an elongated cavity wall spanning the flanges and parallel to the web (Potter fig. 9: see extra wall 20 spaced from web 20, upper and lower).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such an embodiment since Potter already discloses this embodiment for use in panel to panel construction.
Regarding claim 7, Porter discloses the member as having inorganic, metal oxide facing layers (magnesium oxide [0023]).
Regarding claim 22, the end cap of Porter in view of Potter discloses receiving slots (fig. 6: see un numbered slots located at bottom left and right corners) opening outward from an exterior surface of the web (102) inherently capable of receiving sealing heads.
Regarding claim 23, the fastener shelfs are inherently capable of being accessed from a side of the C channel.
Regarding claim 25, the fastener shelfs receive fasteners at a non-zero angle to the web (see 100 extending at 90 degrees from web 102).
Regarding claim 26, Porter in view of Potter discloses the flanges as having an angle (Potter: at 28 and 26a which are inward 90 degrees from 14 and 22) but not at thirty degrees.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of a steeper angle would allow for better engagement with the interior 60.  This would have been an obvious design choice based upon the strength needed of the panel.
Regarding claim 27, Porter in view of Potter discloses the basic claim structure of the instant application with fasteners (110) from the web at 90 degrees, but not approximately 60 degrees.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims in that a change in angle would create a more secure fitment in abutting components as angled fasteners require greater strain to pull apart.
engagement with the interior 60.  This would have been an obvious design choice based upon the strength needed of the panel.
Regarding claim 28, the inclined fastener shelves are oriented outwardly from a first side of the C channel, as they are outward of the entirety C channel.  

Claim Objections
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not moot under new grounds of rejections necessitated by the applicant’s amendment.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        .